81428: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31027: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81428


Short Caption:ZURICH AM. INS. CO. VS. IRONSHORE SPECIALTY INS. (NRAP 5)Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - NRAP 5 - U.S. Court of Appeals


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:06/28/2021 at 3:00 PMOral Argument Location:Las Vegas


Submission Date:06/29/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAmerican Guarantee and Liability Insurance CompanyWilliam C. Reeves
							(Morales Fierro & Reeves)
						


AppellantZurich American Insurance CompanyWilliam C. Reeves
							(Morales Fierro & Reeves)
						


RespondentIronshore Specialty Insurance CompanyWilliam Campbell Morison
							(Morison & Prough, LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


07/07/2020Filing FeeFiling fee due. (SC)


07/07/2020Petition/WritFiled Certifying Question to Nevada Supreme Court. Received from U.S. Court of Appeals for the Ninth Circuit and the Honorables Marsha S. Berzon, Sandra S. Ikuta, Circuit Judges and Ivan L.R. Lemelle, District Judge. (SC)20-24920




09/11/2020Order/ProceduralFiled Order Accepting Certified Questions, Directing Briefing and Directing Submission of Filing Fee. Appellant's opening brief due: 30 days. Respondent shall have 30 days from the date the opening brief is served to file and serve an answering brief. Appellants and respondent's shall each tender to the clerk of this court, within 14 days from the date of this order the sum of $125, representing half of the filing fee. (SC)20-33570




09/22/2020Filing FeeFiling Fee Paid. $125.00 from Morison & Prough. (Respondent) Check no. 43258. (SC)


09/29/2020Filing FeeFiling Fee Paid. $125.00 from William Reeves. (Appellant) Check no. 9205. (SC)


10/05/2020MotionFiled Stipulation to Extend Deadline To File Appellant's Opening Brief and Appendix. (SC)20-36379




10/05/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix, due date November 12th, 2020. (SC)20-36394




11/12/2020BriefFiled Appellants' Opening Brief. (SC)20-41291




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol 1 of 21. (SC)20-41292




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol 2 of 21. (SC)20-41293




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief. Vol 3 of 21. (SC)20-41296




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol 4 of 21. (SC)20-41297




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 5 of 21. (SC)20-41298




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 6 of 21. (SC)20-41299




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 7 of 21. (SC)20-41300




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 8 of 21. (SC)20-41302




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 9 of 21. (SC)20-41303




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 10 of 21. (SC)20-41304




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 11 of 21. (SC)20-41305




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 12 of 21. (SC)20-41306




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 13 of 21. (SC)20-41307




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 14 of 21. (SC)20-41310




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 15 of 21. (SC)20-41311




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 16 of 21. (SC)20-41313




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 17 of 21. (SC)20-41316




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 18 of 21. (SC)20-41317




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 19 of 21. (SC)20-41318




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 20 of 21. (SC)20-41320




11/12/2020AppendixFiled Appellants' Appendix to Opening Brief.  Vol. 21 of 21. (SC)20-41319




12/03/2020MotionFiled Stipulation To Extend Deadline To file Respondent's Answering Brief. (SC)20-43894




12/04/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's answering brief due: January 11, 2021. (SC)20-44022




01/11/2021BriefFiled Respondent's Answering Brief. (REJECTED PER NOTICE FILED ON 1/12/21) (SC)


01/12/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days. (SC)21-00870




01/12/2021BriefFiled Respondent's Answering Brief. (SC)21-00925




01/12/2021AppendixFiled Appendix to Answering Brief. (SC)21-00931




02/04/2021MotionFiled Appellants' Motion to Extend Time To File Appellants' Reply Brief. (SC)21-03481




02/08/2021Order/ProceduralFiled Order Granting Motion.  Appellants shall have until March 15, 2021, to file and serve the reply brief.  (SC)21-03686




03/12/2021BriefFiled Appellants' Reply Brief (REJECTED PER NOTICE ISSUED 03/12/21).  (SC)


03/12/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)21-07217




03/12/2021BriefFiled Appellants' Reply Brief. (SC)21-07243




03/12/2021Case Status UpdateBriefing Completed/To Screening. (SC)


05/20/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on June 28, 2021, at 3:00 p.m. in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)21-14594




06/14/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-16986




06/29/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 81428. (SC)


10/28/2021Opinion/DispositionalFiled Authored Opinion. "Questions answered." Before the Court En Banc. Author: Herndon, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 66. En Banc. (SC).21-31027




11/30/2021RemittiturIssued Remittitur. (SC).21-34047




11/30/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View